ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2016-12-07_ORD_01_NA_04_FR.txt.                                                                                        1178




  OPINION INDIVIDUELLE DE M. LE JUGE AD HOC KATEKA

[Traduction]

   1. J’ai voté en faveur du dispositif, bien que j’estime insuﬃsante la mesure
conservatoire indiquée. Essentiellement, je ne souscris pas à la conclusion
énoncée par la Cour au paragraphe 50, selon laquelle il n’existe pas,
prima facie, de diﬀérend entre les Parties susceptible d’entrer dans les prévi-
sions de la convention contre la criminalité transnationale organisée (ci-après,
la « convention » ou la « convention de Palerme »), et donc de concerner l’in-
terprétation ou l’application de l’article 4 de celle-ci. Dans un premier temps,
j’exposerai en quoi je me dissocie du raisonnement et de la conclusion de la
Cour quant à sa compétence prima facie en vertu de cet instrument. J’exami-
nerai ensuite brièvement les autres conditions requises aux ﬁns de l’indica-
tion de mesures conservatoires, avant de conclure par quelques remarques
concernant plus spéciﬁquement celle que la Cour a prescrite en l’espèce.
   2. La Cour déclare à juste titre qu’elle ne peut indiquer des mesures
conservatoires que si les dispositions invoquées par le demandeur semblent
prima facie constituer une base sur laquelle sa compétence pourrait être
fondée, mais n’a pas besoin de s’assurer de manière déﬁnitive qu’elle a com-
pétence quant au fond de l’aﬀaire (ordonnance, par. 31, citant l’aﬀaire rela-
tive à des Questions concernant la saisie et la détention de certains documents
et données (Timor-Leste c. Australie), mesures conservatoires, ordonnance
du 3 mars 2014, C.I.J. Recueil 2014, p. 151, par. 18). Il s’agit là de la pre-
mière condition aux ﬁns de l’indication de mesures conservatoires. La deu-
xième est que les droits allégués par une partie soient au moins plausibles 1
et qu’un lien existe entre ceux qui font l’objet de l’instance pendante devant
la Cour sur le fond de l’aﬀaire et les mesures conservatoires sollicitées 2. La
troisième est qu’il y ait urgence, c’est-à-dire qu’il existe un risque réel et
imminent qu’un préjudice irréparable soit causé aux droits en litige avant
que la Cour n’ait rendu sa décision déﬁnitive 3.
    1 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de

Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires,
ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 545, par. 33 ; Certaines acti-
vités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 18, par. 53 ; Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), mesures conserva-
toires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 56-57.
    2 Certaines   activités menées par le Nicaragua dans la région frontalière
(Costa Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J.
Recueil 2011 (I), p. 18, par. 54 ; Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009,
C.I.J. Recueil 2009, p. 151, par. 56.
    3 Certaines activités menées par le Nicaragua dans la région frontalière (Costa

Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J.

                                                                                           34

            immunités et procédures pénales (op. ind. kateka)                        1179

                             Compétence PRIMA FACIE

   3. L’existence d’une compétence prima facie est l’un des critères dont il
est constant qu’il doit être rempli pour que la Cour puisse indiquer des
mesures conservatoires. C’est notamment à cette condition que pourront
être sauvegardés les droits de chacune des parties, conformément à l’ar-
ticle 41 du Statut de la Cour. Si elle a toute latitude pour décider de pres-
crire ou non des mesures conservatoires, la Cour tend généralement à en
indiquer, sauf incompétence manifeste. Le temps consacré à l’examen de
ces mesures étant limité, il n’est, à ce stade de la procédure, pas présenté
d’argumentation détaillée de fait ou de droit.
   4. Je ne procéderai pas ici à une analyse approfondie du lien entre com-
pétence prima facie et compétence au fond. Le degré d’incursion sur le
terrain du fond que peut se permettre la Cour lorsqu’elle cherche à déter-
miner si elle a compétence prima facie est une question controversée. Lors-
qu’elle indique des mesures conservatoires, la Cour peut en eﬀet être
amenée à empiéter sur les droits, voire la souveraineté, de l’autre partie,
préjugeant de ce fait le fond de l’aﬀaire. Aussi certains juges ont-ils avancé
qu’elle devait d’abord s’être assurée provisoirement, par un examen som-
maire du dossier, de sa compétence pour statuer sur le fond (Plateau conti-
nental de la mer Egée (Grèce c. Turquie), mesures conservatoires, ordonnance
du 11 septembre 1976, C.I.J. Recueil 1976, opinion individuelle du juge
Mosler, p. 24-25). En l’aﬀaire du Passage par le Grand-Belt (Finlande
c. Danemark), la Cour a considéré l’argument du Danemark selon lequel
des mesures conservatoires ne devaient être indiquées que si la Finlande
pouvait prouver l’existence du droit qu’elle revendiquait, d’une manière
telle qu’il fût permis d’envisager raisonnablement qu’elle l’emporterait
dans la procédure principale (mesures conservatoires, ordonnance du 29 juil-
let 1991, C.I.J. Recueil 1991, p. 17). Dans son opinion individuelle, le
juge Shahabuddeen a estimé que la Finlande était tenue d’établir
prima facie le bien-fondé de sa thèse, c’est-à-dire de démontrer la possibi-
lité de l’existence du droit de passage spéciﬁque revendiqué (ibid., p. 31).
   5. Certains commentateurs défendent au contraire l’idée d’une procé-
dure consacrée aux mesures conservatoires indépendante de la procédure
principale. A cet égard, Rosenne relève que la Cour peut indiquer des
mesures conservatoires en l’absence de juges ad hoc, même si ceux-ci ont
déjà été désignés (Shabtai Rosenne, The Law and Practice of the Interna-
tional Court 1920-2005, vol. III, p. 1443), et fait valoir qu’elle ne saurait
spéculer sur le fond de l’aﬀaire au stade des mesures conservatoires (ibid.,
p. 1425). Aussi devrait-elle se garder de l’écueil que constituerait, s’agis-
sant de déterminer l’existence de sa compétence prima facie, une barre
placée trop haut. J’estime que le seuil retenu en la matière doit être bas.


Recueil 2011 (I), p. 21, par. 64 ; Questions concernant l’obligation de poursuivre ou
d’extrader (Belgique c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009, C.I.J.
Recueil 2009, p. 152-153, par. 62.

                                                                                        35

          immunités et procédures pénales (op. ind. kateka)              1180

   6. A mon avis, la question de l’applicabilité de l’article 4 de la conven-
tion a fait l’objet d’un examen par trop sommaire. Dans l’ordonnance, la
Cour renvoie à treize articles de cet instrument et relève que les obliga-
tions qui y sont prévues consistent principalement à contraindre les Etats
parties à introduire dans leur droit interne des dispositions incriminant
certaines infractions de nature transnationale (ordonnance, par. 48). Elle
déclare que l’article 4 a pour objet de garantir que les Etats parties exécu-
teront leurs obligations dans le respect des principes de l’égalité souve-
raine, de l’intégrité territoriale des Etats et de la non-intervention dans les
aﬀaires intérieures d’autres Etats (ibid., par. 49). Et d’ajouter que cette
disposition n’apparaît pas créer de nouvelles règles de droit international
coutumier concernant les immunités des personnes de rang élevé dans
l’Etat ou incorporer des règles de droit international coutumier concer-
nant de telles immunités.
   7. La Cour parvient à cette conclusion après avoir, aux paragraphes 41
à 46 de l’ordonnance, présenté un bref résumé des positions des Parties.
Or, si elle indique que celles-ci ont exprimé des vues divergentes sur l’ar-
ticle 4 de la convention, elle se range à l’avis du défendeur selon lequel
tout diﬀérend qui pourrait surgir au sujet de « l’interprétation ou [de] l’ap-
plication » de cette disposition ne pourrait porter que sur la manière dont
les Etats parties exécutent leurs obligations au titre de la convention sans
avoir analysé les arguments correspondants avancés par le demandeur à
l’audience.
   8. Compte tenu de l’importance et de la pertinence du paragraphe 49
dans le raisonnement de la Cour, il est opportun d’en citer la suite :

        « Or, il appert à la Cour que le diﬀérend allégué n’a pas trait à la
     manière dont la France a exécuté ses obligations au titre des articles 6,
     12, 14 et 18 de la convention invoqués par la Guinée équatoriale ; il
     semble en réalité porter sur une question distincte, celle de savoir si
     le vice-président équato-guinéen bénéﬁcie en droit international cou-
     tumier d’une immunité ratione personae et, le cas échéant, si la France
     y a porté atteinte en engageant des poursuites à son encontre. »
     (Ibid.)
Comme je l’ai déjà indiqué au paragraphe 1, la Cour déclare ensuite qu’il
n’existe pas, prima facie, de diﬀérend entre les Parties susceptible d’entrer
dans les prévisions de la convention et donc de concerner l’interprétation
ou l’application de l’article 4 de celle-ci. Dès lors, elle conclut qu’elle n’a
pas compétence prima facie en vertu du paragraphe 2 de l’article 35 de
cet instrument pour connaître de la demande de la Guinée équatoriale
relative à l’immunité de son vice-président, M. Teodoro Nguema Obiang
Mangue.

   9. Je ne suis pas d’accord avec la Cour lorsqu’elle aﬃrme que l’article 4
de la convention ne porte que sur la manière dont les Etats parties exécutent
leurs obligations au titre de celle-ci. Je ne le suis pas davantage lorsqu’elle

                                                                            36

          immunités et procédures pénales (op. ind. kateka)               1181

déclare que cette disposition n’incorpore pas de règles de droit international
coutumier concernant les immunités des personnes de rang élevé dans l’Etat.
J’ai fait référence à la première condition relative à la compétence prima facie
et j’y reviendrai maintenant en analysant la convention.
   10. Lorsqu’elle s’est penchée sur cette condition, la Cour a interprété
l’article 4 comme ne portant que sur la manière dont les Etats parties
exécutent leurs obligations au titre de la convention. Or, à mon sens, elle
ne l’a pas dûment analysé dans son contexte. Elle n’a pas examiné le texte
de l’article 4 lui-même, non plus qu’aucun des autres articles de cet instru-
ment, de façon un tant soit peu approfondie. Elle s’est contentée de men-
tionner treize dispositions de la convention, puis d’observer que celles-ci
concernaient les obligations incombant aux Etats parties d’incriminer cer-
taines infractions transnationales (ordonnance, par. 49). Comme je l’ai
également déjà indiqué ci-dessus, elle n’a pas par ailleurs analysé en détail
les arguments avancés par les Parties à l’audience.
   11. Commençons par relever qu’il ressort des travaux préparatoires
que le paragraphe 1 de l’article 4 de la convention de Palerme est fondé
sur le paragraphe 2 de l’article 2 de la convention des Nations Unies
contre le traﬁc illicite de stupéﬁants et de substances psychotropes de
1988 (ci-après, la « convention de Vienne »), respectivement intitulés
« Protection de la souveraineté » et « Portée de la Convention ». S’agissant
de cette dernière disposition, le Canada et le Mexique en avaient, ainsi
que consigné dans le document E/CONF/82.C.1/L.1, proposé le libellé
suivant : « Rien dans la présente Convention ne porte atteinte aux prin-
cipes de l’égalité souveraine et de l’intégrité territoriale des Etats ou de la
non-intervention dans les aﬀaires intérieures des Etats » (documents oﬃciels
de la conférence des Nations Unies pour l’adoption d’une convention contre
le traﬁc illicite des stupéﬁants et des substances psychotropes, Vienne,
25 novembre-20 décembre 1988, Nations Unies, doc. E/CONF.82/16,
vol. 1). Le texte proposé ﬁgurait sous le titre « Portée de la Convention ».
Dans le cas de la convention de Palerme, c’est à l’article 3, intitulé « Champ
d’application », qu’en est précisée la portée. L’objet de la convention de
Vienne est énoncé au paragraphe 1 de son article 2, tandis que, s’agissant de
la convention de Palerme, il est déﬁni en son article premier.
   12. Si je me réfère à ces articles, c’est pour montrer que la prudence est
de mise lorsqu’on compare les deux instruments, même lorsque leur libellé
présente des similitudes. Bien que le texte du paragraphe 1 de l’article 4 de
la convention de Palerme soit analogue à celui du paragraphe 2 de l’ar-
ticle 2 de la convention de Vienne, il convient de les considérer dans leur
juste contexte. Les auteurs de la convention de Palerme n’ignoraient pas
que cette disposition ﬁgurait dans la convention de Vienne sous l’intitulé
« Portée ». S’ils n’ont pas suivi cet exemple, c’est qu’ils entendaient confé-
rer un autre sens à l’article 4 de la convention de Palerme. Selon moi, ce
dernier est autonome et peut faire naître des obligations pour les Etats
parties.
   13. A propos de l’article 4 de la convention de Palerme, on peut lire
dans les guides législatifs pour l’application de la convention des

                                                                             37

          immunités et procédures pénales (op. ind. kateka)            1182

Nations Unies contre la criminalité transnationale organisée, et des pro-
tocoles s’y rapportant, qu’il s’agit du « principal instrument de protection
de la souveraineté nationale dans le cadre de l’application de la Conven-
tion » et que « [s]es dispositions sont explicites » (Nations Unies, 2005,
E.05.V.2, p. 16, par. 33). A propos du paragraphe 2 de l’article 2 de la
convention de Vienne, voici en revanche ce qu’on lit dans le commentaire
de la convention des Nations Unies contre le traﬁc illicite de stupéﬁants et
de substances psychotropes de 1988, en référence aux principes de l’éga-
lité souveraine et de l’intégrité territoriale :
       « Il serait futile de vouloir élaborer un répertoire complet des vio-
    lations de ces principes qui pourraient résulter d’une application
    arbitraire et aveugle des dispositions spéciﬁques de la Convention.
    Les situations pouvant susciter des contestations devront être exami-
    nées et résolues en fonction des circonstances de chaque cas d’espèce
    à la lumière de l’évolution du droit international. » (Nations Unies,
    1998, E/CN.7/590, p. 46, par. 2.18.)

Le contexte est donc essentiel pour interpréter deux dispositions similaires
de deux instruments distincts. Le fait que l’article 4 de la convention de
Palerme est intitulé « Protection de la souveraineté » et non « Portée de la
Convention », titre retenu dans la convention de Vienne, mérite ainsi
d’être souligné : cette diﬀérence n’est pas fortuite ; elle est l’objet d’un
choix délibéré des auteurs de la convention de Palerme, laquelle a été
adoptée en l’an 2000, soit douze ans après celle de Vienne.
  14. L’article 4 dispose ce qui suit :
      « Protection de la souveraineté
    1. Les Etats Parties exécutent leurs obligations au titre de la présente
       Convention d’une manière compatible avec les principes de l’éga-
       lité souveraine et de l’intégrité territoriale des Etats et avec celui
       de la non-intervention dans les aﬀaires intérieures d’autres Etats.
    2. Aucune disposition de la présente Convention n’habilite un Etat
       Partie à exercer sur le territoire d’un autre Etat une compétence
       et des fonctions qui sont exclusivement réservées aux autorités de
       cet autre Etat par son droit interne. »
  15. Dans l’aﬀaire qui nous occupe, la disposition pertinente est le para-
graphe 1, que les Parties interprètent diﬀéremment.

   16. La Guinée équatoriale aﬃrme que sa revendication du respect des
principes de l’égalité souveraine et de la non-intervention, ainsi que des
règles d’immunité des Etats qui en découlent, notamment l’immunité de
juridiction pénale étrangère dont jouissent certaines personnes occupant
un rang élevé dans l’Etat, trouve son fondement dans l’article 4 de la
convention de Palerme. Elle soutient en outre que cet article a pour eﬀet
d’incorporer ces principes fondamentaux de l’ordre juridique internatio-
nal dans la convention. Selon elle, il crée une obligation conventionnelle

                                                                          38

            immunités et procédures pénales (op. ind. kateka)                        1183

de respecter ces principes dans l’application de la convention 4. La Guinée
équatoriale souligne que, en engageant une procédure pénale contre le
vice-président équato-guinéen, la France exerce des poursuites à raison
d’une prétendue infraction dont l’article 6 de la convention impose expres-
sément l’incrimination. Et d’ajouter que la France cherche également à
mettre en œuvre d’autres dispositions de la convention, comme l’article 12
(« Conﬁscation et saisie »), l’article 14 (« Disposition du produit du crime
ou des biens conﬁsqués ») et l’article 18 (« Entraide judiciaire ») 5.
   17. La France soutient quant à elle que l’article 4 est une directive
générale qui éclaire la manière dont les autres dispositions du traité
doivent être exécutées. Elle estime que l’objet et le but de la convention ne
sont pas de protéger la souveraineté des Etats parties d’une manière géné-
rale, ni de « conventionnaliser » l’interdiction de l’intervention dans les
aﬀaires intérieures d’autres Etats 6. Elle souligne que la référence à ces
principes à l’article 4 intéresse la manière dont les autres dispositions
doivent être appliquées ; elle peut servir à leur interprétation, mais ne sau-
rait en aucune manière fonder de façon autonome la compétence de la
Cour. La France aﬃrme que les poursuites contre le vice-président n’ont
pas été engagées sur le fondement de la convention 7 ; elle reconnaît néan-
moins que la demande d’entraide judiciaire (art. 18) qu’elle a adressée à la
Guinée équatoriale reposait quant à elle sur cet instrument 8.
   18. Le vice-président de la Guinée équatoriale est inculpé, entre autres,
de blanchiment d’argent, de complicité de blanchiment, de recel de
détournement de fonds publics, de complicité de détournement de fonds
publics, d’abus de biens sociaux, de complicité d’abus de biens sociaux et
de recel de chacune de ces infractions. Dans certains de ces cas, il est donc
poursuivi à raison d’une infraction dont l’article 6 de la convention
impose expressément l’incrimination, à savoir le blanchiment du produit
du crime. D’après les notes interprétatives ﬁgurant dans les « Travaux
préparatoires des négociations en vue de l’élaboration de la Convention
des Nations Unies contre la criminalité transnationale organisée et des
Protocoles s’y rapportant », ce terme, qui donne son titre à l’article, doit
être tenu pour équivalent à celui de « blanchiment d’argent » (Nations
Unies, 2006, 06.V.5, p. 62). L’infraction en question relève du champ
d’application de la convention en vertu du paragraphe 1 de l’article 3,
non seulement en ce qu’elle est établie conformément à l’un des articles
(5, 6, 8 et 23) qui y sont énumérés — en l’occurrence l’article 6 qui vise le
« blanchiment du produit du crime » —, mais également en tant qu’« infrac-
tion grave » 9.
   4 CR 2016/16, p. 11, par. 11-13.
   5 Ibid., p. 13, par. 18.
   6 CR 2016/15, p. 21-22, par. 11-12.
   7 Ibid., p. 22, par. 13.
   8 Demande en indication de mesures conservatoires de la République de Guinée équa-

toriale, annexe 1, ordonnance de renvoi du 5 septembre 2016, p. 29.
   9 L’expression « infraction grave » désigne un acte constituant une infraction passible

d’une peine privative de liberté dont le maximum ne doit pas être inférieur à quatre ans ou
d’une peine plus lourde, alinéa b) de l’article 2 de la convention de Palerme.

                                                                                        39

            immunités et procédures pénales (op. ind. kateka)                      1184

   19. Pour moi, le blanchiment d’argent relève ici de la catégorie des
infractions de nature transnationale (alinéa b) du paragraphe 1 de l’ar-
ticle 3), en raison de l’implication de sociétés de diﬀérents pays, notam-
ment la société équato-guinéenne Somagui Forrestal, cinq sociétés
suisses 10 et plusieurs autres établies en France (Sarl Foch Services, par
exemple). En ce qui concerne la condition relative à l’implication d’un
« groupe criminel organisé », déﬁni à l’alinéa a) de l’article 2 comme un
groupe structuré de trois personnes ou plus, il convient de relever que,
parmi les accusations portées à l’encontre du vice-président, ﬁgure la
« complicité » de blanchiment d’argent. D’après l’Oxford English Dictio-
nary, la notion de complicité renvoie à la contribution à une activité illi-
cite. La condition relative à l’implication d’un « groupe criminel organisé »
est donc remplie, puisqu’il faut plus d’une personne pour qu’il y ait com-
plicité. Si doutes il devait rester, les notes interprétatives des « Travaux
préparatoires des négociations en vue de l’élaboration de la Convention
des Nations Unies contre la criminalité transnationale organisée et des
Protocoles s’y rapportant » (Nations Unies, 2006, 06.V.5, p. 62) relatives
à l’alinéa a) de l’article 2 permettraient de les lever. On y lit en eﬀet que
le fait que la déﬁnition d’un groupe criminel organisé spéciﬁe un nombre
de personnes donné ne portera pas atteinte aux droits des Etats parties en
vertu du paragraphe 3 de l’article 34 de la convention, lequel dispose que
« [c]haque Etat Partie peut adopter des mesures plus strictes ou plus
sévères que celles qui sont prévues par la présente Convention aﬁn de
prévenir et de combattre la criminalité transnationale organisée ». Il est
donc permis de conclure que l’implication d’un nombre de personnes
inférieur à celui spéciﬁé à l’alinéa a) de l’article 2 ne remettrait pas en
cause l’application de la convention. Partant, l’article 4, seul ou conjoin-
tement avec d’autres articles de celle-ci, tels que l’article 6, vient fonder la
compétence de la Cour.
   20. En ce qui concerne les conditions de nature procédurale énoncées
au paragraphe 2 de l’article 35 de la convention (ordonnance, par. 38), je
suis d’avis qu’elles sont remplies, la France ayant catégoriquement refusé
de négocier avec la Guinée équatoriale pour régler le diﬀérend, en dépit
des nombreuses oﬀres en ce sens que celle-ci lui a faites. Le paragraphe 56
de l’ordonnance renvoie aux échanges diplomatiques visant à régler le dif-
férend évoqués dans la requête de la Guinée équatoriale 11. Or, il y est
clairement exposé que le ministère français des aﬀaires étrangères a
répondu, le 17 mars 2016, ne pas être « en mesure d’accepter l’oﬀre de
règlement par les voies proposées par la République de Guinée équato-
riale » au motif que « les faits mentionnés [avaient] fait l’objet en France de
décisions de justice et [faisaient] encore l’objet de procédures judiciaires » 12.

   10 Il est allégué dans l’ordonnance de renvoi que ces sociétés appartiennent au vice-

président, qui en serait l’unique actionnaire.
   11 Requête introductive d’instance déposée le 13 juin 2016 par la République de Guinée

équatoriale contre la République française.
   12 Ibid., annexe 13.



                                                                                      40

            immunités et procédures pénales (op. ind. kateka)                          1185

   21. Compte tenu de ce qui précède, j’estime qu’il existe prima facie
entre les Parties un diﬀérend susceptible d’entrer dans les prévisions de la
convention et donc de concerner l’interprétation ou l’application de l’ar-
ticle 4 de celle-ci. En vertu du paragraphe 2 de l’article 35 de cet instru-
ment, la Cour aurait dû connaître de la demande de la Guinée équatoriale
relative à l’immunité ratione personae de son vice-président.
   22. La Cour n’ayant examiné que la question de sa compétence
prima facie, je me pencherai brièvement sur les autres conditions relatives
à l’indication de mesures conservatoires, aﬁn de ne rien omettre.


                  Caractère plausible des droits allégués
             et lien entre ces droits et les mesures sollicitées

   23. La deuxième condition à remplir aux ﬁns de l’indication de mesures
conservatoires est que les droits allégués par une partie soient au moins
plausibles 13. La Guinée équatoriale aﬃrme que son vice-président, qui est
chargé de la défense nationale et de la sécurité de l’Etat, jouit en cette qua-
lité de l’immunité ratione personae et que, partant, toute procédure pénale
à son encontre constitue une violation du droit international. Cet argument
procède de la conviction que la procédure engagée en France constitue une
violation du droit de la Guinée équatoriale au respect des principes de l’éga-
lité souveraine et de la non-intervention, dont découle le droit au respect de
l’immunité de son vice-président 14. Il est fait observer que la qualité de
l’immunité du vice-président est une question de fond. Au stade des mesures
conservatoires, il suﬃt d’évaluer si l’existence d’un tel droit est plausible.
   24. L’immunité du vice-président de la Guinée équatoriale découle des
principes de l’égalité souveraine et de la non-intervention tels qu’établis à
l’article 4 de la convention. En l’aﬀaire relative au Mandat d’arrêt
du 11 avril 2000 (République démocratique du Congo c. Belgique), la Cour
a fait observer ce qui suit :
        « [I]l est clairement établi en droit international que, de même que les
     agents diplomatiques et consulaires, certaines personnes occupant un
     rang élevé dans l’Etat, telles que le chef de l’Etat, le chef du gouverne-
     ment ou le ministre des aﬀaires étrangères, jouissent dans les autres
     Etats d’immunités de juridiction, tant civiles que pénales. » (Mandat
     d’arrêt du 11 avril 2000 (République démocratique du Congo c. Belgique),
     arrêt, C.I.J. Recueil 2002, p. 20-21, par. 51 (les italiques sont de moi).)

    13 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de

Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires,
ordonnance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 545, par. 33 ; Certaines acti-
vités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 18, par. 53 ; Questions
concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), mesures conserva-
toires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 56-57.
    14 CR 2016/14, p. 25, par. 18.



                                                                                           41

            immunités et procédures pénales (op. ind. kateka)                         1186

Ce dictum a été conﬁrmé en l’aﬀaire relative à Certaines questions concer-
nant l’entraide judiciaire en matière pénale (Djibouti c. France), où la
Cour a réitéré que « certaines personnes occupant un rang élevé dans
l’Etat … jouiss[aient] dans les autres Etats d’immunités de juridiction »
(Certaines questions concernant l’entraide judiciaire en matière pénale (Dji-
bouti c. France), arrêt, C.I.J. Recueil 2008, p. 236-237, par. 170).
   25. Le vice-président de la Guinée équatoriale est le numéro deux du
gouvernement. Il prend rang au-dessus du premier ministre et bénéﬁcie
donc de l’immunité ratione personae. Je suis d’avis que les mesures conser-
vatoires sollicitées par la Guinée équatoriale sont en rapport avec les
droits qui font l’objet de l’aﬀaire. La demande de suspension des procé-
dures pénales procède de la conviction que ces procédures constituent une
violation du droit au respect des principes visés à l’article 4 de la conven-
tion. L’existence d’un droit à l’immunité du vice-président au regard de
cet instrument est donc plausible.


                Risque de préjudice irréparable et urgence

   26. Le dernier critère à remplir pour que la Cour puisse indiquer des
mesures conservatoires est celui de l’urgence, soit l’existence d’un risque
réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
avant que la Cour ne rende son arrêt déﬁnitif 15. La Cour ayant compé-
tence prima facie sur cette question et le vice-président jouissant bel et
bien de l’immunité de juridiction pénale ratione personae en sa qualité de
« personne occupant un rang élevé dans l’Etat », je vais maintenant mon-
trer qu’il existe un risque réel et imminent qu’un préjudice irréparable soit
causé à cette immunité.
   27. L’existence d’un risque réel et imminent qu’un préjudice irrépa-
rable soit causé aux droits en litige ne fait à vrai dire aucun doute. Confor-
mément à l’ordonnance de renvoi rendue le 5 septembre 2016 par les
juges d’instruction, le tribunal correctionnel de Paris a ﬁxé des dates en
janvier 2017 pour le procès du vice-président. A l’audience, le conseil de
la France a expliqué le déroulement de la procédure pénale en France. Il
a aﬃrmé que le procès prendrait plusieurs années et que la procédure
d’appel, en France, durerait longtemps. Il a conjecturé que le vice-
président pourrait ne pas avoir à comparaître en personne et ne serait
peut-être pas condamné à une peine privative de liberté. Mais cela n’en-
lève rien au fait qu’il sera jugé en violation de son immunité ratione per-
sonae, et qu’un préjudice irréparable sera ainsi causé aux droits de la
Guinée équatoriale.

   15 Questions concernant la saisie et la détention de certains documents et données (Timor-

Leste c. Australie), mesures conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
p. 154, par. 32 ; Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009,
p. 152-153, par. 62.

                                                                                          42

          immunités et procédures pénales (op. ind. kateka)             1187

   28. A l’audience, la France a tenté de minorer l’importance du poste et
des fonctions de vice-président. Son conseil a considéré que le vice-
président occupait le même rang que d’autres ministres. Il a aﬃrmé que
ses fonctions n’étaient pas les mêmes que celles du ministre des aﬀaires
étrangères. Or, comme je l’ai déjà mentionné, le vice-président est le
numéro deux du gouvernement. Il est chargé de la défense et de la sécurité
de l’Etat — des portefeuilles liés à la politique étrangère. Il est donc
amené à se déplacer souvent à l’étranger, dans le cadre de fonctions dont
la procédure pénale en cours viendrait par conséquent entraver l’exercice.
Il ressort par ailleurs clairement de la décision du 24 octobre 2016 que la
procédure pénale se poursuivra au début de l’année prochaine. Il y a donc
urgence, et un préjudice irréparable sera causé aux droits de la Guinée
équatoriale si la mesure sollicitée n’est pas indiquée.


             Mesure conservatoire indiquée par la Cour

  29. La Cour a indiqué la mesure conservatoire suivante concernant les
locaux de la mission diplomatique de la Guinée équatoriale :

       « La France doit, dans l’attente d’une décision ﬁnale en l’aﬀaire,
    prendre toutes les mesures dont elle dispose pour que les locaux pré-
    sentés comme abritant la mission diplomatique de la Guinée équato-
    riale au 42 avenue Foch à Paris jouissent d’un traitement équivalent
    à celui requis par l’article 22 de la convention de Vienne sur les rela-
    tions diplomatiques, de manière à assurer leur inviolabilité. » (Ordon-
    nance, par. 99 ; les italiques sont de moi.)
   30. J’estime insuﬃsante la mesure indiquée. Le sens du terme « équiva-
lent » m’échappe. Suppose-t-il un traitement qui soit en deçà de celui
requis par la convention de Vienne de 1961 ? L’article 22 de cet instru-
ment est on ne peut plus clair : les locaux de la mission sont inviolables, et
l’Etat accréditaire a l’obligation spéciale de prendre toutes mesures appro-
priées aﬁn d’empêcher que les locaux de la mission ne soient envahis. Au
paragraphe 89 de l’ordonnance, la Cour a noté que les locaux de l’ambas-
sade avaient été perquisitionnés à plusieurs reprises dans le cadre des pro-
cédures engagées contre le vice-président et conjecturé qu’« il n’[était] pas
inconcevable que l’édiﬁce de l’avenue Foch fasse l’objet d’une nouvelle
perquisition ». Compte tenu de cette éventualité, elle aurait dû indiquer
une mesure dépourvue de toute équivoque, ainsi que l’avait demandé la
Guinée équatoriale (ibid., par. 17), dont l’objet aurait été que « la France
veille à ce que l’immeuble sis au 42 avenue Foch à Paris soit traité comme
locaux de la mission diplomatique de la Guinée équatoriale en France, et,
en particulier, assure son inviolabilité ».

                                              (Signé) James L. Kateka.


                                                                           43

